UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


JASON SANTORO,                                    §
                                                  §
                Petitioner,                       §
                                                  §
versus                                            §   CIVIL ACTION NO. 1:19-CV-70
                                                  §
WARDEN, FCI BEAUMONT,                             §
                                                  §
                Respondent.                       §

   MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND
  ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Jason Santoro, an inmate confined at the Federal Correctional Complex in

Beaumont, Texas, proceeding pro se, brought this petition for writ of habeas corpus pursuant to

28 U.S.C. § 2241.

         The court referred this matter to the Honorable Zack Hawthorn, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of

this court. The magistrate judge recommends granting respondent’s motion to dismiss or, in the

alternative, motion for summary judgment.              Accordingly, the magistrate judge also

recommended the above-styled petition should be denied.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record, pleadings and all available evidence. Petitioner filed

objections to the magistrate judge’s Report and Recommendation. This requires a de novo review

of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

         After careful consideration, the court concludes petitioner’s objections are without merit.

Petitioner has failed to show the violation of a constitutional right or associated prejudice
regarding the contested prison disciplinary action. Accordingly, the defendants’ motion to dismiss

and motion for summary judgment should be granted.

       Additionally, petitioner complains in his objections that he did not receive notice of his

confinement in administrative segregation prior to such confinement. However, petitioner’s claim

does not affect the fact or duration of confinement. Thus, the claim does not serve as the basis

for habeas corpus relief. Further, petitioner does not have a liberty interest in his custodial

classification or confinement in the general population; thus, confinement in administrative

segregation is not protected by due process. See Sandin v. Conner, 515 U.S. 472, 486 (1995)

(holding that “discipline in segregated confinement did not present the type of atypical, significant

deprivation in which a State might conceivably create a liberty interest”).

                                             ORDER

       Accordingly, petitioner’s objections are OVERRULED.               The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge is

ADOPTED. It is

       ORDERED that the respondent’s motion to dismiss or, in the alternative, motion for

summary judgment is GRANTED. A final judgment will be entered in this case in accordance

with the magistrate judge’s recommendation.

        SIGNED at Beaumont, Texas, this 12th day of March, 2020.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE



                                                 2
